OPINION
PER CURIAM.
Appellant was convicted of sale of marijuana in violation of AS 17.12.010.1 In this appeal he attacks the constitutionality of the statute, arguing that it “is overly broad and violates both the federal and Alaska constitutions because it proscribes conduct which is protected by the right of privacy as well as conduct which can be legitimately regulated by the State.” In light of our holding in Brown v. State, 565 P.2d 179 (Alaska 1977), this appeal is frivolous. See also Anderson v. State, 562 P.2d 351 (Alaska 1977). Accordingly, the judgment of the superior court is AFFIRMED.

. Appellant participated in the sale of 28 pounds of marijuana to an undercover police officer. The prearranged sale took place in an automobile at Anchorage International Airport. The purchase price was $7,000.